Citation Nr: 0401667	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active military service in the U. S. Air 
Force from November 1969 to December 1976, with subsequent 
inactive duty in the U. S. Army Reserves to 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
RO.  


REMAND

A review of the claims file reveals that the veteran's 
service medical records have not been obtained for use in the 
appeal.  While the Board recognizes that the RO has made 
several requests for copies of the veteran's service medical 
records, responses from several sources indicate that the 
veteran's service medical records for active duty in the Air 
Force were forwarded to the Army Reserve Personnel Command 
when the veteran transferred to the Army Reserves in 1976 or 
1977, where he eventually retired from inactive duty in 1995.  
There is no indication that the veteran's service records are 
unavailable.  Thus, the RO should make an additional attempt 
to obtain the veteran's service medical records for both 
active and inactive duty periods.

Additionally, VA and private treatment records show diagnoses 
of chronic back pain, with compressed discs, spinal arthritis 
and degenerative disc disease with associated facet 
arthritis.  A December 1999 statement of Dr. Stachel 
associates the veteran's lumbar disc disease, "at least in 
part," to an unspecified and undocumented traumatic injury 
the veteran reported to have sustained while on active duty.  
As service medical records are not on file, the basis of the 
opinion remains uncertain.  As such, remand is warranted to 
obtain any additionally relevant medical evidence and to 
afford the veteran opportunity to procure a supplemental 
statement from Dr. Stachel identifying the basis of his 
medical opinion.  



Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for back symptoms and 
complaints by VA and non-VA medical 
providers, to include Dr. Stachel, both 
during and subsequent to service (to 
include active duty for training periods 
and inactive duty for training periods).  
The RO should take all appropriate steps 
to obtain identified records for 
consideration in this appeal.

2.  The veteran should also be invited to 
submit a supplemental statement from Dr. 
Stachel identifying the basis of the 
December 1999 medical opinion, or any 
other medical opinion showing a 
relationship between a current back 
disability and service.

3.  The RO should make additional 
attempts to locate the veteran's service 
medical records through all official 
sources, to include the Army Reserve 
Personnel Command and the Army Reserve 
Personnel Center.  The RO should request 
copies of the veteran's service medical 
records for both his active duty, from 
November 1969 to December 1976, and his 
inactive duty with the Army Reserves 
(prior to December 1995).  All written 
requests, and the responses, negative or 
positive, must be maintained in the 
claims file.  If efforts to locate the 
veteran's service medical records are not 
successful, certification as to the 
unavailability of such must be placed in 
the claims file and the RO must notify 
the veteran as to the outcome of the 
search.



4.  After the above has been completed, 
the RO should complete any further 
development deemed warranted by the 
record, to include scheduling the veteran 
for an appropriate VA examination with a 
nexus opinion if additionally received 
evidence supports incurrence of an injury 
to the back while on active or inactive 
military duty.  

5.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002), are complied 
with, consistent with all governing legal 
authority to include Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App., 
January 13, 2004).

6.  The RO should then readjudicate the 
claim on appeal based on review of the 
entire evidentiary record.  If the 
benefit sought is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 69 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the States.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

